Howell, J.
The plaintiff moves to dismiss this appeal because the amount in dispute does not exceed five hundred dollars. The suit is for one thousand dollars against three heirs, who are in possession of the estate, for services as attorney at law by special employment in settling the succession inherited by them, and judgment was asked and granted against them jointly for said sum in proportion to the respective shares received by them.
The claim, as stated, is one against the succession, and the fact that there are several heirs, who must pay proportionately, does not change the nature and amount of the matter in dispute. It grew out of one contract in relation to one matter, the succession of the deceased, which is an entire thing.
The authorities cited by appellee do not apply to a case like this.
It is ordered that the motion be overruled.